Citation Nr: 0905723	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome and hypertrophy synovium, currently rated as 
10 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for cervical strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 
1981 and from November 1985 to April 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The Board notes that service connection for major depression 
was denied in rating decisions, dated in March 2002 and July 
2002.  Since those decisions, the issue of entitlement to 
service connection for major depressive disorder has been 
raised by the evidence of record, to include the May 2008 VA 
examination report.  This issue is referred to the RO.  

In addition, the file reflects that the agency of original 
jurisdiction (AOJ) increased the evaluation for service-
connected right carpal tunnel syndrome and hypertrophic 
synovium to 10 percent, from August 2002.  A claimant is 
presumed to be seeking the highest rating available under 
law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of a higher evaluation for the Veteran's right 
carpal tunnel syndrome and hypertrophic synovium remains in 
appellate status.



This case has previously come before the Board.  In October 
2007, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in May 2004.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The competent evidence establishes that PTSD was not 
manifest in service and is not attributable to service.  

2.  The competent evidence tends to establish a moderate 
degree of impairment, but no more, due to the service-
connected right carpal tunnel syndrome and hypertrophy 
synovium.  

3.  Lumbosacral strain is moderate.  Forward flexion of the 
thoracolumbar spine is not 30 degrees or less, the entire 
thoracolumbar spine is not favorably ankylosed, and the 
Veteran does not have incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months due to lumbosacral strain.  

4.  The evidence tends to establish that cervical strain 
results in a moderate degree of impairment.  Forward flexion 
of the cervical spine is not 15 degrees or less and the 
entire spine is not favorably ankylosed.  There is no 
competent evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months due to cervical spine strain.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  The criteria for a 30 percent rating, but no more, have 
been met for right carpal tunnel syndrome and hypertrophy 
synovium.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.124a, Diagnostic Codes 8516 (2008).  

3.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective September 23, 2002), 5292, 
5295, (2003), Diagnostic Codes 5237-5243 (2008).

4.  The criteria for a 20 percent evaluation, but no more, 
have been met for cervical strain.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective September 23, 2002), 5290 
(2003), Diagnostic Codes 5237-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  The August 
2001, August 2002, and November 2007 letters told her to 
provide any relevant evidence in her possession.  See 
Pelegrini, 18 Vet App. at 120.  The Board notes that any 
deficiency in regard to notice of types of evidence to 
support the claim in regard to PTSD has not resulted in 
prejudice to the Veteran.  Regardless, the May 2008 VA 
examination report attributes the Veteran's PTSD to specific 
incidences occurring outside of service.  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claims and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  In any event, the Board 
finds that any deficiency in the notice to the claimant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

To the extent that any of the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  The Veteran was informed of the necessity of 
providing on her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Board notes that 
the November 2007 letter specifically cited to the impact on 
employment and described the types of evidence which would 
support the claims.  The claimant was also told that 
disability ratings range from zero to 100 percent based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and specific 
relevant diagnostic codes were referenced in the December 
2003 statement of the case and the August 2008 supplemental 
statement of the case and extraschedular evaluation was 
addressed.  The Board notes that the Veteran was provided 
pertinent information in the December 2003 statement of the 
case, and the July 2004 and August 2008 supplemental 
statements of the case.  Therefore, the Board finds that the 
claimant has not been prejudiced by any insufficient notice 
in this case.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities of the right 
hand or lumbar or cervical spine since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The August 2001, May 2003, and May 2004 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The April 2008 letter also 
discussed the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).




I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The Veteran asserts that she has PTSD as a result of service.  
In correspondence received in August 2002, she contended that 
in-service incidents, to include having been the subject of a 
Court Martial, caused PTSD.  

In this case, the record establishes a diagnosis of PTSD.  
Thus, the issue is whether the Veteran's PTSD is related to 
service.  A determination as to whether PTSD is related to 
service requires competent evidence.  In that regard, the 
Board notes that the Veteran is competent to report her 
symptoms.  As a lay person, however, her opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although she is competent to report that she 
experienced symptoms of a psychiatric nature during service, 
and competent to report that she currently has psychiatric 
symptoms, the Board finds that her opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether PTSD is related to service.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, to include opinions to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service records document that the Veteran was the subject of 
a Court Martial.  In addition, service treatment records, 
dated in September 1992, note a possible overdose of Flexeril 
with complaints of depression in association with recent 
events.  The competent evidence, however, establishes that 
PTSD is not the result of service.  Rather, PTSD is the 
result of incidents transpiring outside of service.  

In that regard, treatment records, dated in July 2002 and 
November 2002 reflect PTSD, and sexual assaults were noted at 
age 4 and age 17, as well as in 1977 and in 1995.  A December 
2003 record notes PTSD and multiple traumas.  The May 2008 VA 
examination report reflects diagnoses of PTSD and Major 
Depressive Disorder.  The examiner stated that that the 
Veteran's PTSD was attributable to events occurring outside 
of service, to include personal assault.  The examiner 
associated the Veteran's feelings of loss of trust and 
support in association with the Court Martial with her Major 
Depressive Disorder.  

To the extent that PTSD was related to the Veteran's reported 
history of childhood abuse, the Board notes that service 
treatment records are negative for complaints or a diagnosis 
of PTSD.  While the Veteran has attributed PTSD to an alleged 
unsuccessful attempted personal assault and a Court Martial 
during service, the Board finds that the competent evidence 
establishes that PTSD is not attributable to service.  
Rather, the May 2008 examiner specifically attributed PTSD to 
events outside of service.  

In this case, the Board has afforded more probative value to 
the competent VA medical opinion.  The examiner reviewed the 
claims file and provided a complete rationale based on 
reliable principles.  Such is far more probative than the 
Veteran's lay opinion in regard to etiology. 

The Board notes that to the extent that Social Security 
Administration (SSA) benefits were referenced in the May 2008 
VA examination report, a February 2002 VA record reflects 
that the Veteran denied being in receipt of SSA disability 
benefits.  Regardless, the record, to include the May 2008 VA 
examination report, reflects that the appellant had been 
employed with the same company for the past 14 years.  In 
that the issue in this case is whether the Veteran's PTSD is 
related to service, not whether the Veteran is employable, 
further development in this regard would not aid the Board in 
rending a determination as to whether the Veteran's PTSD is 
related to service and would be a waste of limited government 
resources.  

In this case, service treatment records are negative for 
findings or a diagnosis of PTSD, and the competent evidence 
establishes that PTSD was not manifest in service and is not 
attributable to service.  Accordingly, service connection for 
PTSD is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Evaluation

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As noted, the Board remanded the matters for further 
development in October 2007.  In that regard, the Board finds 
that there has been substantial compliance with the Board's 
remand orders and the Board is able to proceed with a 
decision on the merits.

In addition, while SSA benefits were referenced in the May 
2008 VA examination report, a February 2002 VA record 
reflects that the Veteran denied being in receipt of SSA 
disability benefits and the May 2008 VA report notes that the 
Veteran had been employed with the same company for the past 
14 years.  Thus, SSA records, if any, from decades ago would 
not provide a basis upon which to evaluate the current degree 
of the Veteran's service-connected disabilities and remanding 
the matters for further development in that regard would not 
aid in a determination in this case and would be a waste of 
limited government resources.  

Right Carpal Tunnel Syndrome with Hypertrophy Synovium

The Veteran's service-connected right carpal tunnel syndrome 
and hypertrophy synovium has been assigned a 10 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2008).  The Veteran asserts that the degree of 
impairment is worse than reflected by the 10 percent rating.  

The Board notes that the Veteran is right-handed.  Therefore, 
the ratings for the major/dominant hand will be applied.  For 
the major hand, mild incomplete paralysis of the ulnar nerve 
is assigned a 10 percent rating.  For moderate incomplete 
paralysis of the ulnar nerve, a 30 percent rating is 
assigned.  For severe incomplete paralysis of the ulnar 
nerve, a 40 percent rating is assigned.  Paralysis of the 
ulnar nerve warrants a 60 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8516.

The Board finds that a 30 percent evaluation is supportable.  
The May 2004 VA examiner stated that the Veteran's 
hypertrophic tenosynovium caused pain and mild triggering of 
her middle and ring finger, with overall impairment of the 
right hand of a mild to moderate degree.  The May 2003 VA 
examination reflects complaints of numbness and tingling in 
the hand, especially while she was working as a welder, and 
the examiner noted a positive carpal metacarpal (CMC) grind 
test on the right side and her thumb.  Tenderness at the area 
of the entrance of the A1 pulley and the ring and long 
fingers was noted, and while no obvious locking was 
identified, some tenosynovial thickening was noted in regard 
to flexion and extension.  The diagnoses were stenosing 
flexor tenosynovitis of the ring and middle finger and mild 
metacarpal thumb arthritis.  The 30 percent disability 
evaluation assigned herein contemplates impairment in earning 
capacity, including loss of time from exacerbations due to 
the service-connected right hand disability.  38 C.F.R. § 4.1 
(2008).  

The Board notes that while electromyography (EMG) in May 2004 
was negative for carpal tunnel syndrome, and the May 2004 
examiner stated CMC joint arthritis in the right hand was a 
common nontraumatic osteoarthritic condition unrelated to 
service in this case, a May 2004 report of x-ray examination 
of the right wrist notes that in the lateral view, the lunate 
appeared facing slightly ventrally which could suggest 
ventral carpal instability.  Regardless, the AOJ has 
established service connection for carpal tunnel syndrome 
with hypertrophic synovium, and a finding of right hand 
impairment to a moderate degree is supportable.  

A rating excess of 30 percent is not warranted.  The 
competent evidence does not show a severe incomplete 
paralysis of the ulnar nerve or paralysis of the ulnar nerve.  
Rather, the competent evidence establishes that the degree of 
right hand impairment is no more than moderate.  In that 
regard, on VA examination in August 2001, full range of 
motion of the wrists was noted, there was normal muscle mass 
to thenar and hypothenar eminence, and good grip strength was 
noted.  As noted, the May 2004 VA examiner specifically 
concluded that the overall degree of impairment was mild to 
moderate.  Good distal blood flow and radial pulse were 
noted, and grip strength on the right was noted to be only 
slightly less than that of the left.  The Board notes that 
complaints of difficulty sleeping in February 2006 were 
attributed to carpal tunnel syndrome on the left, not the 
right.  The Veteran is not service connected for left carpal 
tunnel syndrome, and such does not provide a basis upon which 
to evaluate the service-connected right hand disability.  

A determination as to the degree of impairment due to the 
right hand disability requires competent evidence.  The Board 
notes that the Veteran is competent to report her symptoms.  
As a lay person, however, her opinion alone is not sufficient 
upon which to base a determination as to the degree of 
impairment due to service-connected disability.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board finds that the evidence supports a 30 
percent rating.  In regard to a rating in excess of 30 
percent, the Board has accorded more probative value to the 
competent medical evidence establishing that the degree of 
impairment due to the right hand disability is no more than 
moderate.  In that regard, the Board notes that the examiners 
reviewed the claims file and provided detailed findings based 
on reliable principles, and the opinions are supported by 
treatment records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The evidence is in favor of a 30 percent rating for the 
service-connected right hand disability.  The preponderance 
of the evidence is against a rating in excess of 30 percent.  
Consequently, the benefits sought on appeal are granted, in 
part.  

Spine

The Veteran filed a claim in August 2002 for an increased 
rating for her service-connected lumbosacral strain and 
cervical strain.  The lumbosacral strain has been rated under 
Diagnostic Code 5295, and the cervical strain has been rated 
under Diagnostic Code 5290.  

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine.  A 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent is assigned for severe limitation of motion.

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  A maximum schedular rating of 40 percent is awarded 
when lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Analysis

a) Lumbosacral Strain

The Veteran's lumbosacral strain has been assigned a 20 
percent rating under Diagnostic Code 5295.  She asserts that 
a higher rating is warranted.  

A determination as to the degree of impairment due to 
service-connected lumbosacral strain requires competent 
evidence.  While the Veteran is competent to report her 
symptoms, to include pain, as a lay person, her opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Under the old criteria, a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5295.  The competent 
evidence does not show severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The August 2001 VA examination report notes a normal 
gait, and minimal arthritic changes were noted on x-ray 
examination in August 2001.  The May 2003 examination report 
notes that she was able to forward flex to touch her toes, 
and the May 2004 VA examiner specifically stated that the 
degree of impairment due to the lumbar spine was moderate, 
noting only mild osteoarthritis in the low back.  Thus, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5295.

The Board notes that the August 2001 VA examination report 
reflects complaints of frequent exacerbations of low back 
pain especially at work, and records, dated in February 2005 
and March 2005, reflect complaints of severe back pain and 
difficulty walking in association with her employment on an 
assembly line in a factory, with occupational tasks requiring 
a lot of walking and bending most of the day.  However, 
treatment records, dated in March 2004, note that acute back 
pain was improving very well, and no difficulty with 
ambulation was noted, and in November 2007 a normal gait with 
full range of motion of the spine was noted.  The May 2008 VA 
examination report notes that she worked 40 hours per week as 
a laborer effectively, and attributed working at less than 
her potential to psychological impairment.  Regardless, the 
20 percent rating assigned contemplates flare ups to include 
loss of time from exacerbations.  38 C.F.R. § 4.1 (2008).  

In addition, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine.  The August 2001 VA 
examination report notes forward flexion to 85 degrees, 
extension to 22 degrees, lateral flexion to 25 degrees to the 
right and to 22 degrees to the left, and rotation was to 40 
degrees, bilaterally.  In addition, while extension was to 10 
degrees on VA examination in May 2003 and May 2004, the May 
2004 examination report notes forward flexion to 70 degrees, 
right lateral flexion to 15 degrees and left lateral flexion 
to 20 degrees, and in May 2003, rotation was to 25 degrees on 
the left and right, and rotation in May 2004 was to 35 
degrees to the left and 40 degrees to the right.  The May 
2004 examiner specifically stated that the degree of 
impairment due to the lumbar spine disability was moderate, 
noting only mild osteoarthritis of the lumbar spine.  

The Board notes that the Court has held that VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
competent evidence establishes that limitation of motion of 
the lumbar spine is not severe, even in consideration of any 
functional loss.  The August 2001 VA examination report notes 
a normal gait, that she was able to walk on her heels and 
toes, and had a normal tandem gait.  Deep tendon reflexes 
were noted to be 2+ and symmetrical at the knees and ankles.  
While complaints of lower back pain were noted with bending 
and lifting, it was noted that she was able to walk up to a 
half mile before having to stop.  The competent evidence does 
not establish severe actual limitation or the functional 
equivalent of severe limitation of motion to warrant a higher 
rating.  

In addition, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5293.  The competent evidence 
does not establish severe disability, characterized by 
recurring attacks with intermittent relief, or pronounced 
disability due to intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

On VA examination in August 2001, straight leg testing was 
negative.  The May 2003 VA examiner reported no neurological 
deficit, and noted that sensation and perception were intact, 
and that deep tendon reflexes were equal, bilaterally.  While 
a February 2004 record reflects complaints of low back pain 
with pain radiating into the buttock and posterior aspect of 
the thigh area, strength was 5/5 and sensation was intact.  
In addition, while records, dated in March 2004 note strength 
in the right leg was 4/5 and 5/5 in the left leg, with 
positive straight leg raising, other records dated in March 
2004 reflect that she denied leg weakness and paresthesias, 
and sensation was reported to be intact with 5/5 strength 
with negative straight leg raises.  Regardless, the competent 
evidence does not establish intervertebral disc syndrome 
resulting in severe disability.  The May 2004 VA examination 
report notes lower extremity muscle strength of 5/5 and 
symmetric, equal, deep tendon reflexes in the lower 
extremities, with sensations intact.  In addition, the 
Veteran specifically denied radiating low back pain in March 
2005, and a September 2007 record notes sensory and motor 
function was normal.  Thus, the Board finds that a higher 
rating in not warranted under Diagnostic Code 5293.  

In considering the new criteria, the Board finds that a 
higher evaluation is not warranted based on incapacitating 
episodes.  The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
such, a disability rating in excess of 20 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  Significantly, 
there is no evidence that bed rest has been prescribed by a 
physician for the service-connected lumbosacral strain.  A 
February 2002 record notes that she had to be off of her feet 
due to a work-related fall in which she sustained a foot and 
head injury.  There is no competent evidence of 
incapacitating episodes due to the service-connected 
lumbosacral strain, and thus, a higher rating is not 
warranted under Diagnostic Code 5243.

In addition, the competent evidence establishes that the 
service-connected lumbar spine strain is not manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.  The August 2001 VA examination report notes forward 
flexion to 85 degrees, extension to 22 degrees, lateral 
flexion to 25 degrees to the right and 22 degrees to the 
left, and rotation was to 40 degrees, bilaterally.  The May 
2003 VA examination report notes a normal curvature of the 
spine and the May 2004 VA examination report notes forward 
flexion to 70 degrees.  

The new regulations explicitly take pain on motion into 
account.  With consideration of Deluca, in regard to the new 
regulations, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not 
disputed that the Veteran has pain on motion, but the Board 
finds that the currently assigned 20 percent rating assigned 
adequately compensates the Veteran for her pain and 
functional loss in the low back in this case.  As noted, a 
March 2004 record notes a normal gait.  In addition, while a 
lifting restriction was noted on VA examination in May 2004, 
the report references her foot in that regard.  No difficulty 
walking was noted and it was noted that she was able to walk 
about a half mile.  The Board notes that the May 2008 VA 
examination report reflects an absence of leisure activities 
and that she had not worked to her potential secondary to 
symptoms of a psychiatric nature, not the back.  

As noted above, while complaints of radiating pain have been 
noted, the Board finds that a separate evaluation for 
neurologic impairment is not warranted.  The May 2003 VA 
examination report notes no neurological deficit, a March 
2004 record reflects that she denied leg weakness and 
paresthesias, and sensation was reported to be intact with 
5/5 strength with negative straight leg raises.  The May 2004 
VA examination report notes lower extremity muscle strength 
of 5/5, and symmeteic equal deep tendon reflexes, with 
sensations in the lower extremities intact, in a March 2005 
record she denied radiating low back pain, and a September 
2007 record notes sensory and motor function were normal.  In 
this case, the competent evidence does not establish 
neurologic impairment due to the lumbosacral strain, and 
thus, a separate evaluation in that regard in not warranted.  

In this case the Board has accorded more probative value to 
the competent medical opinions in regard to the degree of 
impairment.  The examiners reviewed the claims file and 
provided detailed objective findings based on reliable 
principles.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating in 
excess of 20 percent for lumbosacral strain.  Consequently, 
the benefits sought on appeal remain denied.  

b) Cervical Strain

The Veteran's cervical strain has been assigned a 10 percent 
rating under Diagnostic Code 5290.  The Veteran asserts that 
a higher rating is warranted.  

A determination as to the degree of impairment due to 
service-connected cervical strain requires competent 
evidence.  While the Veteran is competent to report her 
symptoms, to include pain, as a lay person, her opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board finds that a 20 percent rating is supportable for 
the service-connected cervical strain.  The evidence tends to 
establish that the Veteran's cervical strain results in a 
moderate degree of impairment.  

Under the old criteria, a 20 percent is warranted under 
Diagnostic Code 5290 for moderate limitation of motion.  In 
that regard, the Board notes that on VA examination in May 
2003, forward flexion of the cervical spine was to 35 degrees 
and on VA examination in May 2004, backward extension was to 
20 degrees and lateral flexion was to 15 degrees on the left 
and to 20 degrees on the right.  These findings, together 
with a review of the entire record, support a 20 percent 
rating to reflect moderate limitation of motion of the 
cervical spine under Diagnostic Code 5290.  

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5290.  The competent evidence does not 
establish severe limitation of motion of the cervical spine.  
In that regard, the Board notes that a December 2001 x-ray 
examination of the cervical spine showed arthritic-type 
change was mild.  The December 2001 VA examination report 
shows flexion was to 40 degrees and extension was to 60 
degrees.  Lateral flexion was 35 degrees to the left and 44 
degrees to the right.  Rotation was 50 degrees to the left 
and 60 degrees to the right.  In addition, the May 2003 VA 
examination report notes forward flexion to 35 degrees, 
backward extension to 40 degrees, lateral flexion to 40 
degrees on the left and right, and rotation to 60 degrees to 
the right and left.  Pain was noted to be mild.  In addition, 
while forward flexion was noted to be to 20 degrees on VA 
examination in May 2004, the evidence shows that limitation 
of motion of the cervical spine is no more than moderate.  
The May 2003 VA examination report notes that she was able to 
forward flex to touch her toes, and a November 2007 VA record 
notes full range of motion of the spine.  Thus, a rating in 
excess of 20 percent is not warranted for the service-
connected cervical spine strain under Diagnostic Code 5290.  

The Board notes that the Court has held that VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
competent evidence establishes that limitation of motion of 
the cervical spine is not severe, even in consideration of 
any functional loss.  The August 2001 VA examination report 
notes a normal gait, that she was able to walk on her heels 
and toes, and had a normal tandem gait.  The report notes 
that she was able to walk up to a half mile before having to 
stop, and the May 2003 VA examination reflects that she is 
able to forward flex to touch her toes.  The competent 
evidence does not establish severe actual limitation or the 
functional equivalent of severe limitation of motion of the 
cervical spine to warrant a higher rating.  

In addition, the Board finds that a rating in excess of 20 
percent is not warranted under Diagnostic Code 5293.  In that 
regard, while the record reflects complaints of pain and an 
August 2001 x-ray examination of the cervical spine showed 
dorsal lateral spurs at C6-7, the competent evidence does not 
establish severe cervical spine strain, due to intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief.  Rather, the competent evidence, to 
include the May 2004 VA opinion, establishes that the 
cervical strain results in no more than a moderate degree of 
impairment.  The Board notes that a May 2004 x-ray 
examination report notes no change since the prior 
examination.  The competent evidence does not establish that 
cervical strain is more than moderate.  Thus, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5293.  

In considering the new criteria, the Board finds that a 
higher evaluation is not warranted based on incapacitating 
episodes.  The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
such, a disability rating in excess of 20 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  In fact, there is 
no competent evidence of incapacitating episodes due to 
cervical strain.  The Board notes that a September 2002 
record reflects that the Veteran had to be off of her feet 
for the remainder of the month due to an accidental fall at 
work at which time she sustained a right foot injury and lost 
consciousness when she hit her head, not the service-
connected cervical strain.  Regardless, there is no evidence 
that bed rest has been prescribed by a physician for the 
service-connected cervical strain.  Thus, a higher rating is 
not warranted under Diagnostic Code 5243.  

In addition, the competent evidence establishes that a higher 
rating is not warranted under Diagnostic Code 5237.  As 
noted, an August 2001 x-ray examination of the cervical spine 
showed dorsal lateral spurs at C6-7.  However, the service-
connected cervical spine strain is not manifested by forward 
flexion of the cervical spine to 30 degrees or less, or, 
favorable ankylosis of the entire cervical spine.  On VA 
examination in May 2003, forward flexion was to 35 degrees, 
backward extension was to 40 degrees, lateral flexion was to 
40 degrees on the right and left, and rotation was to 25 
degrees left and right.  No spasms were noted.  On VA 
examination in May 2004, lateral flexion was 15 degrees to 
the left and 20 degrees to the right.  Rotation was 45 
degrees to the right and 45 degrees to the left.  While 
forward flexion was 20 degrees and backward extension was 10 
degrees, the examiner specifically concluded that the degree 
of impairment due to the spine, to include the cervical 
spine, was moderate.  Thus, a higher evaluation is not 
warranted under Diagnostic Code 5237.  

The new regulations explicitly take pain on motion into 
account.  With consideration of Deluca, in regard to the new 
regulations, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not 
disputed that the Veteran has pain on motion, but the Board 
finds that the 20 percent disability rating assigned herein 
adequately compensates the Veteran for her pain and 
functional loss in the cervical spine in this case.  As 
noted, the March 2003 VA examination report notes that she 
could forward flex to touch her toes.  A March 2004 record 
notes a normal gait, and while flare-ups and decreased range 
of motion with lifting heavy objects were noted, the 20 
percent herein rating assigned contemplates flare ups to 
include loss of time from exacerbations.  38 C.F.R. § 4.1 
(2008).  The May 2008 VA examination report notes a lack of 
activity secondary to symptoms of a psychiatric nature, not 
the service-connected cervical strain.  Even in consideration 
of any functional loss, the competent evidence establishes 
that the Veteran's cervical strain does not result in a 
severe degree of impairment.  

The Board further finds that a separate evaluation for 
neurologic impairment is not warranted.  In that regard, the 
May 2003 VA examination report notes no neurological deficit, 
the May 2004 examination report notes no complaints of pain 
in the arm and shoulder, and upper extremity muscle strength 
was 5/5.  The examiner specifically noted no sensory deficit 
in the upper extremities.  Thus, the Board finds that the 
competent evidence establishes that a separate evaluation for 
neurologic impairment is not warranted.  

In this case, the Board finds that a 20 percent rating for 
the cervical spine disability is supportable.  A rating in 
excess of 20 percent, however, is not warranted.  The Board 
has accorded more probative value to the competent medical 
opinions in regard to the degree of impairment.  The 
examiners reviewed the claims file and provided detailed 
objective findings based on reliable principles, and the 
opinions are supported by treatment records.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating higher than 20 percent.

The evidence is in favor of a 20 percent rating for cervical 
strain.  The preponderance of the evidence is against a 
rating in excess of 20 percent for cervical strain.  
Consequently, the benefits sought on appeal are granted, in 
part.  

III.  Extraschedular Consideration

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2008) is in order.  The evidence failed to show 
that the Veteran's right hand disability or lumbosacral or 
cervical strain has in the past caused marked interference 
with her employment or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  The 
record reflects that the Veteran has been employed with the 
same company for many years.  


ORDER

Service connection for PTSD is denied.  

A 30 percent evaluation, but not greater, for right hand 
carpal tunnel syndrome with hypertrophy synovium is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.  

A 20 percent evaluation, but not greater, for cervical strain 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


